Citation Nr: 1410470	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip condition.

2.  Entitlement to service connection for a left hip condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In an August 2012 videoconference hearing, the Veteran presented testimony before the undersigned Veterans' Law Judge.  A copy of the transcript has been associated with the claims file. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue has been recharacterized accordingly. 


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied service connection for a left hip condition; the Veteran did not timely perfect an appeal.  In a May 1999 rating decision, the RO declined to reopen the Veteran's claim; the Veteran did not timely perfect an appeal.  

2.  The evidence received since the May 1999 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip condition. 


CONCLUSIONS OF LAW

1.  The May 1999 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a left hip condition; and the previously denied claim for service connection for a left hip condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection for a left hip condition have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Secretary must look at the bases for the denial in the prior decision and provide the claimant with notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. The duty to notify was satisfied via a letter sent to the Veteran in March 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records (STRs), VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in August 2010.  The VA examination is sufficient, as the examiner reviewed the Veteran's claims file and medical treatment records, considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his/her claim at this time. 

II.  Claim to Reopen 

The Veteran's claim for entitlement to service connection for a left hip condition was initially denied in an unappealed January 1998 rating decision.  The RO found no record of treatment in service for a left hip condition.  The Veteran did not appeal the January 1998 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In a May 1999 rating decision, the RO found that the evidence that the Veteran submitted to reopen his claim did not contain evidence of an in-service injury and the RO declined to reopen the Veteran's claim.  The Veteran did not appeal the May 1999 denial and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence of record at the time of the May 1999 rating decision consisted of the Veteran's service treatment records and a letter from Dr. G. S. dated November 1998.  The evidence received since the May 1999 rating decision consists of VA treatment records, private treatment records, statements from the Veteran's sister, niece and former brother-in-law, and the Veteran's statement that his left hip condition started when he pulled his left groin muscle during a football game in service.  

The Board finds that the Veteran's statement raises the possibility of substantiating a claim for service connection.  Specifically, the Veteran's statement relates to his hip condition, the existence of his hip condition for a long time, and an in-service injury.  As this evidence was not considered at the time of the Veteran's prior denials, the Veteran's statement is new.  As it speaks to the reasons for the previous final denials, the Veteran's statement is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his left hip service connection claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

III.  Service Connection 

Having reopened the Veteran's left hip service connection claim, the Board must now determine whether service connection is warranted.  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's treatment records show that he has degenerative disc disease of both hips and that he had a left hip replacement in 2007.  Therefore the Board must determine whether the Veteran had an in-service injury or disease and whether there is a nexus between the Veteran's current condition and any in-service incident.  

The Veteran's service treatment records indicate that he had a right thigh muscle strain in September 1974.  In February 1975, the Veteran had nonspecific urethritis.  Aside from these incidents, the Veteran's service treatment records are silent for complaints of or treatment for any hip condition.  The Veteran's June 1976 separation examination was normal.

In June 1979, the Veteran presented to Providence Medical Center with complaints of chronic left groin pain during exercise.  The examiner noted mild tenderness over the quadriceps.  In July 1979, the Veteran presented with pain in his right hip and urethral discharge.  The examiner noted bilateral groin tenderness localized to tendons in the Veteran's groin.  The Veteran was diagnosed with nonspecific urethritis.  

A November 1998 letter from Dr. G. S. indicates that he had treated the Veteran for several years for osteoarthritis of both hips.  Dr. G. S. indicated that he considered the Veteran's hip arthritis likely to be related to his military service because the Veteran reported being a football player and that he suffered injuries in service, specifically a left groin injury.  The Veteran indicated that he was unable to play football after this incident and that he has had persistent pain in his left hip since this incident.  Dr. G. S. reported that the Veteran had osteoarthritis in both hips, but that his left hip was worse than his right.  Dr. G. S. noted that "we do not understand the causes of premature osteoarthritis but injuries to joints are a well-recognized cause of secondary osteoarthritis.  Examples of injuries to football players are commonly encountered knee meniscal tears leading years later to knee osteoarthritis.  I submit that in [the Veteran's] case his football hip injury contributed significantly to his eventual development of hip osteoarthritis."  

In March 2009, the Veteran submitted a statement indicating that his hip replacement was due to his in-service football injury.  The Veteran also submitted statements from Mr. W. C., Ms. J. D. C., and Ms. J. A. C. that indicate that the Veteran was unable to engage in sporting events that he enjoyed prior to his service because of his hip pain.  

In his June 2009 Notice of Disagreement, the Veteran indicated that he had a left groin injury in service, but that he did not seek treatment for his groin injury because he was young and did not follow through. 

VA treatment records indicate that the Veteran was seen on numerous occasions for his bilateral osteoarthritis.  The Veteran was diagnosed with bilateral osteoarthritis in 1994, but he was considered too young to have a hip replacement.  In July 2002, the Veteran was referred for a hip replacement.  In December 2007, the Veteran had a left hip replacement.  In January 2008, the Veteran had a right hip replacement.  

In an August 2010 VA examination, the Veteran reported that after his hip replacements, he has had painful motion and weakness in his left hip.  The Veteran also reported that his right hip had to be replaced due to problems with his left hip.  The examiner reviewed the Veteran's claims file and noted that the Veteran had a right thigh strain in September 1974.  The examiner noted that the Veteran had no follow-up treatment to indicate residual pain from his right thigh strain.  The examiner also noted that the Veteran was diagnosed with nonspecific urethritis in February 1975.  The examiner noted that the November 1998 letter from Dr. G. S. was based on a report from the Veteran and that Dr. G. S. did not review the Veteran's post-service treatment records.  The examiner indicated that the Veteran's June 1979 treatment records indicate that the Veteran had left thigh tenderness at the quadriceps, which is a musculoskeletal disorder of only the muscle, not the joint.  The examiner noted that the July 1979 treatment records that indicate the Veteran had nonspecific urethritis, which is an infectious disease and not related to trauma to the hips.  The examiner found that "[i]t is clear that the Veteran's current diagnosis of left hip status post total arthroplasty and degenerative joint disease is not related to military service because the right thigh muscle pull and nonspecific urethritis have no medical connection to traumatic arthritis or degenerative joint disease."  

In his August 2012 Board hearing, the Veteran reported that Dr. G. S., the examiner who wrote the November 1998 letter in support of his claim,  told him that his hips shifted when he thought that he had a pulled groin injury in service.  

Based on the foregoing, the Board finds that the Veteran's current left hip condition is not related to his service.  Specifically, the August 2010 examiner reviewed the Veteran's claims file, conducted an examination and found that the Veteran's current left hip condition is not related to his in-service right thigh strain or nonspecific urethritis.  The Board notes that while the Veteran submitted a letter from Dr. G. S. dated November 1998 that indicated that the Veteran's osteoarthritis may be related to a football injury, Dr. G. S. based his opinion on the Veteran's account that he suffered a left groin injury.  As Dr. G. S. did not address the discrepancy between the Veteran's account that he suffered a left groin injury and the Veteran's service treatment records that indicate he suffered a right thigh strain, the Board finds that Dr. G.S. did not review the Veteran's service treatment records in rendering his opinion.  As the Veteran's service treatment records document only a right thigh injury, the Board gives little probative weight to Dr. G. S.'s opinion.  

The Veteran has offered his own opinion on etiology, stating that he currently has a left hip condition related to his service.  Specifically, the Veteran noted in his Notice of Disagreement that he suffered a left groin muscle injury in service.  The Board acknowledges that the Veteran is competent to describe his symptoms of pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also acknowledges that the Veteran is competent to report that he did not seek follow-up treatment in service because he was young and did not follow through.  However, as a layperson, the Veteran is not competent to diagnose his pain or injury as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran's recollection of his injury is contradicted by the contemporaneous service treatment records, which indicate that he suffered a right thigh sprain.  

The Board gives great weight to the August 2010 examiner's opinion, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination of the Veteran's left hip.  The examiner did not find evidence that the Veteran's left hip condition is related to his in-service right thigh sprain or unspecified urethritis.

Given the absence of evidence that the Veteran's left hip condition was caused or aggravated by his service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a left hip condition is not warranted.  


ORDER

The claim for service connection for a left hip condition is reopened.

Service connection for a left hip condition is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


